—Judgment, Supreme Court, Bronx County (Bertram Katz, J., and a jury), entered June 19, 2000, insofar as appealed from, awarding plaintiff $149,050 for past pain and suffering, unanimously affirmed, without costs.
The challenged award is fairly supported by evidence (see, Walker v Prince, 266 AD2d 27) that plaintiff’s injury, a fractured coccyx, was not amenable to casting or surgical intervention and involved a painful healing process lasting several years, and that plaintiff suffered severe pain for eight or nine months after the accident that did not fully abate until some two years after the accident, with resulting incapacitation and loss of enjoyment of life (CPLR 5501 [c]). Concur— Williams, J. P., Lerner, Rubin, Saxe and Buckley, JJ.